PER CURIAM.
The Circuit Court of the Fifteenth Judicial Circuit has certified to us three questions relative to the taxing of court costs. The circuit court has jurisdiction to decide the questions presented and its decision may be reviewed on appeal. It is our view that the use of Rule 4.6, F.A.R., in this setting is inappropriate. Rosenberg v. Ryder Leasing, Inc., Fla.App. 1964, 159 So.2d 873; Jordan v. Aetna Insurance Company, Fla.App. 1965, 172 So.2d 483.
Accordingly, the Certificate is denied.
WALDEN, MAGER and DOWNEY, JJ., concur.